STORY, Circuit Justice
(after summing up the evidence to the jury). Upon this evidence it does seem to me that, if it is believed, there is not the slightest imputation of fraud in the transaction. The assignment was made for a meritorious purpose, to secure the payment of the debts of bonae fidaei creditors. Every debtor has a legal right to assign property for the security of the debts due by him; and so far from such an act being reprehended by the law, it is justified and approved. It is argued, however, that in point of law the assignment was fraudulent, because the creditors were not originally parties to the instrument. This objection cannot prevail; for, at all events, it is sufficient to uphold the assignment, that the creditors assented long before this attachment. The assignment was made for their benefit, and by their subsequent assent, notified to the assignees, they acquired not only an equitable, but a legal, title to their proportions of the trust money. Whether, in point of law, such an assent be necessary to uphold the assignment, supposing it good in other respects, I do not decide. I am aware, that it has been holden, that general assignments, made without the assent, but for the benefit, of creditors, are frauds upon the attachment law. But there are great authorities opposed to the principle of this doctrine; and I desire to reserve an opinion, until it is the turning point of the cause. The present case steers wide of the objection. Vide, in addition to the authorities cited, 1 Gall. 429, note 6 [Meeker v. Wilson, Case No. 9,892]; 5 Term R. 424, 530; 8 Term R. 528; 1 Johns. Cas. 156; [Kennedy v. Fury] 1 Dall. [1 U. S.] 72; [McCullum v. Coxe] Id. 139; [Oxley v. Oldden] Id. 430; [Burd v. Smith] 4 Dall. [4 U. S.] 85; 1 Bin. 502; 2 Bin. 174; 1 Camp. 147; Meux v. Howell, 4 East, 1; and, particularly, Pickstock v. Lyster, 3 Maule & S. 371; West, Extents, 334.
The jury found a verdict for the defendants.